                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION


U.S. VENTURE, INC.
                                                        CIVIL NO:
                        Plaintiff,

         v.

UNITED STATES OF AMERICA

                        Defendant.


                 COMPLAINT FOR REFUND OF FEDERAL EXCISE TAXES


         Plaintiff, U.S. Venture, Inc. (“U.S. Venture” or “Plaintiff”), hereby files this Complaint

for refund of Federal excise taxes that were erroneously collected and illegally retained by

Defendant, United States of America (“Defendant”), acting through the Commissioner of the

Internal Revenue Service (the “Commissioner”), and as the basis for this Complaint alleges as

follows:

                                               I.
                                     PRELIMINARY STATEMENT

         1.      Plaintiff’s action arises under the Internal Revenue Code of 1986, as amended and

codified in Title 26 of the United States Code, for recovery of Federal excise taxes erroneously

collected and illegally retained by Defendant for Plaintiff’s taxable quarters ending March 31,

2017, June 30, 2017, September 30, 2017 and December 31, 2017 (the “Taxable Quarters at

Issue”), plus any statutory interest thereon as provided by law. This dispute arises over whether

Plaintiff’s gasoline-butane mixtures qualify as alternative fuel mixtures under 26 U.S.C.

§ 6426(e).




20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 1 of 14 Document 1
                                                II.
                                           THE PARTIES

         2.      Plaintiff, U.S. Venture, Inc., is a corporation organized and existing under the

laws of the State of Wisconsin. Plaintiff produces and sells alternative fuel mixtures. Plaintiff’s

Federal Employer Identification Number is XX-XXXXXXX.

         3.      Defendant is the United States of America, acting through the Commissioner.

                                            III.
                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1346(a) and

26 U.S.C. § 7422 because Defendant erroneously collected and illegally retained Federal excise

taxes from Plaintiff.

         5.      Plaintiff timely filed Internal Revenue Service (“IRS”) Forms 720, Quarterly

Federal Excise Tax Return, on which it reported its quarterly Federal excise tax liability,

pursuant to 26 U.S.C. § 4081, for the Taxable Quarters at Issue. 26 C.F.R. § 40.6011(a)-1. On

the same date it filed IRS Forms 720, Plaintiff fully paid its quarterly Federal excise tax liability,

including the amounts in dispute, for the Taxable Quarters at Issue. 28 U.S.C. § 1346(a)(1);

Flora v. United States, 362 U.S. 145 (1960).

         6.      Plaintiff timely filed IRS Forms 720X, Amended Quarterly Federal Excise Tax

Return, for each of the Taxable Quarters at Issue. 28 U.S.C. § 6511(a).

         7.      On each of Plaintiff’s IRS Forms 720X, Plaintiff claimed a refund of Federal

excise taxes resulting from the application of certain Federal excise tax credits, pursuant to 26

U.S.C. § 6426(e), which reduced Plaintiff’s Federal excise tax liability shown on its IRS Forms

720.

         8.      On or about September 28, 2018, Plaintiff filed an IRS Form 720X for the taxable

quarters ending March 31, 2017, June 30, 2017, September 30, 2017, and December 31, 2017.
                                              2
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 2 of 14 Document 1
         9.      Six months have expired since Plaintiff filed IRS Forms 720X claims for refund

for the Taxable Quarters at Issue, and this action was initiated prior to the expiration of the two-

year statute of limitations, so this Court has jurisdiction to hear this action pursuant to 26 U.S.C.

§ 6532(a).

         10.     In summary, jurisdiction is proper because Plaintiff: (a) made full payment of the

Federal excise taxes in dispute; (b) timely filed its claims for refund of erroneously collected and

illegally retained Federal excise taxes shown on IRS Forms 720X claims for refund; and (c) filed

this Complaint after six months of filing of its claims for refund and within the statute of

limitations.

         11.     Venue for this action is proper in the United States District Court for the Eastern

District of Wisconsin under 28 U.S.C. § 1402(a)(2) because Plaintiff’s principal place of

business is located at 425 Better Way, Appleton, Wisconsin 54915, which is in this judicial

district.

                                               IV.
                                          JURY DEMAND

         12.     Plaintiff hereby demands that a jury hear all issues that are triable by a jury. Fed.

R. Civ. P. 38.

                                              V.
                                        APPLICABLE LAW

         13.     In 2005, the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A

Legacy for Users, Pub. L. No. 109-59, 119 Stat. 1144 (“SAFETEA”), introduced two excise tax

credits under 26 U.S.C. § 6426: (1) the alternative fuel credit, 26 U.S.C. § 6426(d), and (2) the

alternative fuel mixture credit, 26 U.S.C. § 6426(e).

         14.     SAFETEA amended 26 U.S.C. § 6426 to include an alternative fuel credit only

against the retail excise tax under 26 U.S.C. § 4041, and to allow an alternative fuel mixture
                                                 3
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 3 of 14 Document 1
credit only against the manufacturer’s level excise tax under 26 U.S.C. § 4081. Pub. L. No. 109-

59, § 11113(b)(1).

         15.     26 U.S.C. §§ 6426(a)(1) and (e)(1) allows a $0.50 credit against a claimant’s

$0.183 tax liability under 26 U.S.C. § 4081 for each gallon of “alternative fuel” used by the

claimant to produce an alternative fuel mixture for sale or use in the claimant’s trade or business.

         16.     26 U.S.C. § 6426(e)(2) provides that for purposes of 26 U.S.C. § 6426, the term

“alternative fuel mixture” means a mixture of “alternative fuel” and “taxable fuel” that is sold by

the claimant producing such mixture to any person for use as a fuel, or used as a fuel by the

claimant producing such mixture. 26 U.S.C. § 6426(e)(2) references 26 U.S.C. § 4083(a)(1)(A),

(B), and (C) to define the term “taxable fuel”.

         17.     For purposes of the 26 U.S.C. § 6426(e) alternative fuel mixture credit, 26 U.S.C.

§ 6426(d)(2) (emphasis added) provides that the term “alternative fuel” means:

                 17.a.   liquefied petroleum gas;

                 17.b.   P Series Fuels (as defined by the Secretary of Energy under 42 U.S.C.
                         13211(2));

                 17.c.   compressed or liquefied natural gas;

                 17.d.   liquefied hydrogen;

                 17.e.   any liquid fuel derived from coal (including peat) through the Fischer-
                         Tropsch process;

                 17.f.   compressed or liquefied gas derived from biomass; and

                 17.g.   liquid hydrocarbons derived from biomass (as defined in 26 U.S.C. §
                         45K(c)(3)).

         18.     The definition of “alternative fuel” used in 26 U.S.C. § 6426(d) is repeated in

various IRS authorities in effect at the time Plaintiff filed its IRS Form 720X claims for refund,




                                                    4
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 4 of 14 Document 1
including IRS Publication 510, IRS Notice 2006-92, 73 FR 43890, and Instructions for IRS Form

720.

         19.      The term “liquefied petroleum gas” listed in 26 U.S.C. § 6426(d)(2)(A) as an

alternative fuel is not defined by 26 U.S.C. § 6426, by any Treasury Regulations published under

26 U.S.C. § 6426, or in the legislative history of 26 U.S.C. § 6426.

         20.      There are several references to the meaning of “liquefied petroleum gas”

contained in Treasury Regulations published under 26 U.S.C. § 4041, IRS Publication 510 (in

effect at the time), and Instructions for IRS Form 720 (in effect at the time).

         21.      26 CFR § 48.4041-8(f)(1)(i) defines “liquefied petroleum gas” as “(....propane,

butane, pentane, or mixtures of the same)” (emphasis added) when defining the term “special

motor fuel”. 26 U.S.C. § 4041(a)(2) was amended by SAFETEA §11113(a)(3) to delete the term

“special motor fuel” from 26 U.S.C. § 4041(a)(2).

         22.      The energy industry and other federal agencies rely on common definitions of

“liquefied petroleum gas” that include “butane” and “propane” within such definitions.

         23.      The U.S. Energy Information Administration (“EIA”), the statistical and

analytical agency within the U.S. Department of Energy, publishes a glossary of terms that

includes definitions of technical terms used by the energy industry.1 The EIA Glossary defines

the term “liquefied petroleum gas” as “[a] group of hydrocarbon gases, primarily propane,

normal butane, and isobutane, derived from crude oil refining or natural gas processing. These

gases may be marketed individually or mixed”.2




1
  EIA collects, analyzes, and disseminates independent and impartial energy information to promote sound
policymaking, efficient markets, and public understanding of energy and its interaction with the economy and the
environment. EIA is the nation’s premier source of energy information and, by law, its data, analyses, and forecasts
are independent of approval by any other officer or employee of the U.S. government.
2
  https://www.eia.gov/tools/glossary/index.php8id=Liquefied%20petroleum%20gases%20%28LPG%29
                                                         5
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 5 of 14 Document 1
         24.     The EIA’s Glossary defines “butane” as “Butane (C4H10): A straight-chain

or branch-chain hydrocarbon extracted from natural gas or refinery gas streams, which is

gaseous at standard temperature and pressure. It includes isobutane and normal butane and

is designated in ASTM [American Society for Testing and Materials] Specification D1835

and Gas Processors Association specifications for commercial butane”. Butane and

propane are universally regarded as liquefied petroleum gases by federal and state

agencies, as well as the energy industry in general.3


         25.     26 U.S.C. § 4083(a)(1) defines the term “taxable fuel” as gasoline (26 U.S.C. §

4083(a)(1)(A)), diesel fuel (26 U.S.C. § 4083(a)(1)(B)), and kerosene (26 U.S.C. §

4083(a)(1)(C)), for purposes of 26 U.S.C. § 6426(e).

         26.     IRS Notice 2006-92, 2006-2 CB 774, 09/29/2006, provides procedural rules under

which a credit or payment may be obtained under 26 U.S.C. § 6426(e) for an alternative fuel

mixture under 26 U.S.C. §§ 4041(a)(2), 4041(a)(3), and 4081(b).

         27.     The following conditions that must be met before a claimant is eligible for the

alternative fuel mixture credit pursuant to 26 U.S.C. § 6426(e):

                 27.a.   The claimant produced the alternative fuel mixture for sale or use in the
                         trade or business of the claimant;

                 27.b.   The claimant sold the alternative fuel mixture for use as a fuel; or the
                         claimant used the alternative fuel mixture as a fuel;

                 27.c.   The claimant is registered under 26 U.S.C. § 4101 as an alternative fueler;

                 27.d.   No other claim has been made by the claimant with respect to the amount
                         of alternative fuel in the mixture;


3
  See, e.g., https://www.osha.gov/pls/oshaweb/owadisp.show_document?p_table=STANDARDS&p_id=9756
(OSHA), http://www.elgas.com.au/blog/486-comparison-lpg-natural-gas-propane-butane-methane-lng-cng (ELGAS
Australia), http://www.afsglobal.com/faq/gas-comparisons.html (Alternative Fuel Systems, Inc.),
http://www.exxonmobil.com.sg/en-sg/company/business-and-operations/liquefied-petroleum-gas/characteristics-of-
lpg (Exxon Mobil).
                                                      6
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 6 of 14 Document 1
                 27.e.   The claimant filed a timely claim for refund on IRS Form 720 (or on IRS
                         Form 720X) with all of the required information; and

                 27.f.   The claimant has a 26 U.S.C. § 4081 liability for the period of the claim
                         for refund, and the total amount of the alternative fuel mixture excise tax
                         credit claimed under 26 U.S.C. § 6426(e) for the period of the claim for
                         refund does not exceed such liability.

         IRS Notice 2006-92, Section 4.

         28.     “[W]here Congress has used technical words or terms of art, it [is] proper to

explain them by reference to the art or science to which they [are] appropriate.” Corning Glass

Works v. Brennan, 417 U.S. 188, 201 (1974).

         29.     If a term is used in the Internal Revenue Code without definition and the

legislative history fails to provide any insight or guidance as to the appropriate definition, the

ordinary and common usage of the term is the definition that will be used in applying the

provision of the Internal Revenue Code. Texaco v. Comm’r, 101 T.C. 571, 575 (1993).

         30.     Where Congress has used technical words or terms of art, it is proper to explain

them by reference to the art or science to which they are appropriate. Shell Petroleum v. United

States, 182 F.3d 212, 217 (3d Cir. 1999).

         31.     The Commissioner issued Revenue Ruling 2018-2 (December 14, 2017), which

ruled that a gasoline-butane mixture is not eligible for the alternative fuel mixture credit under 26

U.S.C. § 6426(e) because butane is a “taxable fuel” as defined in 26 U.S.C. § 4081, and not an

“alternative fuel” as defined in 26 U.S.C. § 6426(d).

                                              VI.
                                          ALLEGATIONS

         32.     Plaintiff incorporates herein by reference and realleges all allegations in

paragraphs 1-11.




                                                   7
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 7 of 14 Document 1
         33.     During each of the Taxable Quarters at Issue, Plaintiff produced alternative fuel

mixtures comprised of butane and at least 0.1% gasoline by volume for sale in Plaintiff’s

business.

         34.     During each of the Taxable Quarters at Issue, Plaintiff purchased the butane used

in its alternative fuel mixtures from third parties. Plaintiff has in its possession the name, address,

and employer identification number of the parties that sold the butane to Plaintiff, the dates of

purchase, and documentation identifying the butane purchased during the Taxable Quarters at

Issue.

         35.     During each of the Taxable Quarters at Issue, Plaintiff sold the alternative fuel

mixtures (gasoline-butane mixtures) to third parties for use as a fuel.

         36.     At the time Plaintiff filed its IRS Forms 720X for the Taxable Quarters at Issue,

Plaintiff was registered under 26 U.S.C. § 4101 by possessing IRS approved registration number:

2005-001296-D-M-S-X-AL-AM-NB-UV.

         37.     Plaintiff did not make any other claims for refund with respect to the amount of

alternative fuel in the mixture for the Taxable Quarters at Issue.

         38.     For each of the Taxable Quarters at Issue, Plaintiff timely filed IRS Forms 720, on

which it reported and paid its quarterly Federal excise tax liability, pursuant to 26 U.S.C. § 4081.

         39.     For each of the Taxable Quarters at Issue, Plaintiff subsequently timely filed IRS

Form 720X, Amended Quarterly Federal Excise Tax Return, reported the alternative fuel mixture

credits pursuant to 26 U.S.C. § 6426(e) for its gasoline-butane mixtures, and requested refunds of

previously paid 26 U.S.C. § 4081 Federal excise taxes in the amount of the 26 U.S.C. § 6426(e)

alternative fuel mixture credits.




                                                   8
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 8 of 14 Document 1
          40.    For each of the Taxable Quarters at Issue, the amount of credit claimed by

Plaintiff for the alternative fuel mixtures is the product of $0.50 and the number of gallons of

butane used to produce the gasoline-butane mixtures.

          41.    For each of the Taxable Quarters at Issue, Plaintiff had 26 U.S.C. § 4081 Federal

excise tax liability, and the total amount of the 26 U.S.C. § 6426(e) alternative fuel mixture tax

credits claimed never exceeded Plaintiff’s 26 U.S.C. § 4081 Federal excise tax liability.

          42.    In summary, for each of the Taxable Quarters at Issue, the following chart

illustrates the amount of 26 U.S.C. § 4081 liability reported on IRS Forms 720, the quantity of

butane used in the production of the alternative fuel mixtures, the amount of alternative fuel

mixture credits claimed by Plaintiff, and the filing date of Plaintiff’s IRS Forms 720X claims for

refund:


                                         Butane used in
                       26 U.S.C. §       alternative fuel   Alternative fuel   Filing Date of
   Taxable           4081 Excise Tax         mixture        mixture credits    Refund Claims
    Quarter              liability         (in gallons)        § 6426(e)       On Form 720X
 Mar. 31, 2017       $38,608,198.79         2,922,700       $1,461,350.00      Sep. 28, 2018
 Jun. 30, 2017       $46,750,401.37         2,311,723       $1,155,861.50      Sep. 28, 2018
 Sep. 30, 2017       $52,677,098.57         3,600,509       $1,800,254.50      Sep. 28, 2018
 Dec. 31, 2017       $40,634,734.81         7,329,555       $3,664,777.50      Sep. 28, 2018

          43.    Plaintiff disagrees with the analysis set forth in Revenue Ruling 2018-2, including

the Commissioner’s determination that butane is not a “liquefied petroleum gas” as the term is

used in 26 U.S.C. § 6426(d) to define the term “alternative fuel” for purposes of applying the 26

U.S.C. § 6426(e) alternative fuel mixture credit.

          44.    Plaintiff alleges and intends to prove that the term “liquefied petroleum gas”, as

used in 26 U.S.C. § 6426(d), should be given the term’s common industry and scientific




                                                    9
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 9 of 14 Document 1
meaning, as relied on by the energy industry and Defendant’s own agencies (U.S. Dept. of

Energy EIA), which defines “liquefied petroleum gas” as including butane.

         45.      Revenue Ruling 2018-2 is inconsistent with the congressional intent of 26 U.S.C.

§ 6426(e) and the Commissioner’s interpretation of the meaning of the term “liquefied petroleum

gas” in the application of 26 U.S.C. § 6426(e) would achieve an absurd result. In addition,

Revenue Ruling 2018-2 is inconsistent with the Commissioner’s own interpretations of the

meaning of other terms used in 26 U.S.C. § 6426 (e.g., compressed natural gas and renewable

diesel). See IRS LAFA 20151001F; IRS Notice 2007-37, 2017-29 IRB 89; and Chief Counsel

Advice 201144024.

         46.      The Commissioner has improperly and unlawfully failed to refund the Federal

excise taxes paid with respect to the Taxable Quarters at Issue in amounts equivalent to the 26

U.S.C. § 6426(e) alternative fuel mixture credits claimed by Plaintiff on its IRS Forms 720X.

         47.      For each of the Taxable Quarters at Issue, more than six months have expired

since Plaintiff filed its IRS Forms 720X claims for refund of Federal excise taxes that were

erroneously collected from Plaintiff and illegally retained by Defendant with respect to the

Taxable Quarters at Issue, plus any statutory interest allowed.

         48.      Accordingly, this action with respect to the claims for refund for the Taxable

Quarters at Issue is timely commenced with respect to 26 U.S.C. § 6532(a).

                                            VII.
                                    ASSIGNMENTS OF ERROR

Count One – March 31, 2017 Claim

         49.      Plaintiff incorporates herein by reference and realleges all allegations in

paragraphs 1-11 and paragraphs 31-48.



                                                   10
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 10 of 14 Document 1
         50.      Because Plaintiff used 2,922,700 gallons of butane in producing alternative fuel

mixtures (namely butane and gasoline at a minimum concentration of 0.1%) and sold the

mixtures to one or more persons for use as a fuel, Plaintiff was entitled to alternative fuel mixture

tax credits during the taxable period ending March 31, 2017, of $1,461,350.00 ($0.50 x

2,922,700 gallons of butane).

         51.      Because Plaintiff’s Federal excise tax liability under 26 U.S.C. § 4081 for the

taxable period ending March 31, 2017, was $38,608,198.79, Plaintiff properly claimed a refund

of $1,461,350.00.

         52.      For the reasons set forth above, Plaintiff is entitled to recover from Defendant the

amount of $1,461,350.00, plus any allowable interest.

Count Two – June 30, 2017 Claim

         53.      Plaintiff incorporates herein by reference and realleges all allegations in

paragraphs 1-11 and paragraphs 31-48.

         54.      Because Plaintiff used 2,311,723 gallons of butane in producing alternative fuel

mixtures (namely butane and gasoline at a minimum concentration of 0.1%) and sold the

mixtures to one or more persons for use as a fuel, Plaintiff was entitled to alternative fuel mixture

tax credits during the taxable period ending June 30, 2017, of $1,155,861.50 ($0.50 x 2,311,723

gallons of butane).


         55.      Because Plaintiff’s Federal excise tax liability under 26 U.S.C. § 4081 for the

taxable period ending June 30, 2017, was $46,750,401.37, Plaintiff properly claimed a refund of

$1,155,861.50.

         56.      For the reasons set forth above, Plaintiff is entitled to recover from Defendant the

amount of $1,155,861.50, plus any allowable interest.

                                                   11
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 11 of 14 Document 1
Count Three – September 30, 2017 Claim

         57.      Plaintiff incorporates herein by reference and realleges all allegations in

paragraphs 1-11 and paragraphs 31-48.

         58.      Because Plaintiff used 3,600,509 gallons of butane in producing alternative fuel

mixtures (namely butane and gasoline at a minimum concentration of 0.1%) and sold the

mixtures to one or more persons for use as a fuel, Plaintiff was entitled to alternative fuel mixture

tax credits during the taxable period ending September 30, 2017, of $1,800,254.50 ($0.50 x

3,600,509 gallons of butane).

         59.      Because Plaintiff’s Federal excise tax liability under 26 U.S.C. § 4081 for the

taxable period ending September 30, 2017, was $52,677,098.57, Plaintiff properly claimed a

refund of $1,800,254.50.

         60.      For the reasons set forth above, Plaintiff is entitled to recover from Defendant the

amount of $1,800,254.50, plus any allowable interest.

Count Four – December 31, 2017 Claim

         61.      Plaintiff incorporates herein by reference and realleges all allegations in

paragraphs 1-11 and paragraphs 31-48.

         62.      Because Plaintiff used 7,329,555 gallons of butane in producing alternative fuel

mixtures (namely butane and gasoline at a minimum concentration of 0.1%) and sold the

mixtures to one or more persons for use as a fuel, Plaintiff was entitled to alternative fuel mixture

tax credits during the taxable period ending December 31, 2017, of $3,664,777.50 ($0.50 x

7,329,555 gallons of butane).

         63.      Because Plaintiff’s Federal excise tax liability under 26 U.S.C. § 4081 for the

taxable period ending December 31, 2017, was $40,634,734.81, Plaintiff properly claimed a

refund of $3,664,777.50.
                                                   12
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 12 of 14 Document 1
         64.      For the reasons set forth above, Plaintiff is entitled to recover from Defendant the

amount of $3,664,777.50, plus any allowable interest.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

         1.       That Plaintiff be refunded $8,082,243.50, which includes $1,461,350.00 for the

taxable period ending March 31, 2017; $1,155,861.50 for the taxable period ending June 30,

2017; $1,800,254.50 for the taxable period ending September 30, 2017; and $3,664,777.50 for

the taxable period ending December 31, 2017, together with any interest as allowed by law.

         2.       Plaintiff’s costs of this action and for such other, further, and different relief as

this Court may deem appropriate.




                                                     13
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 13 of 14 Document 1
         Dated this 24th day of April, 2019.


                                               s/ Jonathan T. Smies
                                               Jonathan Smies
                                               State Bar No. 1045422
                                               Godfrey Kahn S.C.
                                               200 South Washington St., Suite 100
                                               Green Bay, WI 54301-4298
                                               Telephone: (920) 436-7667
                                               Facsimile: (920) 436-7988
                                               ismies@gklaw.com

                                               Shawn R. O’Brien
                                               Texas Bar No. 24007768
                                               Mayer Brown LLP
                                               700 Louisiana Street, Suite 3400
                                               Houston, TX 77002
                                               Telephone: (713) 238-2848
                                               Facsimile: (713) 238-4602
                                               sobrien@mayerbrown.com

                                               Maria C. Critelli
                                               Iowa State Bar No. AT0012255
                                               71 S. Wacker Drive
                                               Chicago, IL 60606
                                               Telephone: (312) 701-7424
                                               Facsimile: (312) 706-9251
                                               mcritelli@mayerbrown.com


                                               Attorneys for Plaintiff, U.S. Venture, Inc.




                                                 14
20531732.1
             Case 1:19-cv-00595-WCG Filed 04/24/19 Page 14 of 14 Document 1
